Detailed Action
This action is in response to Applicant's communications filed 07 July 2022. 
Claims 1, 3, 12, 14-20 were current amended. Claim 2 is cancelled. No claims were withdrawn.  Claim 21 was added. Therefore, claims 1 and 3-21 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07 April 2022 and 05 July 2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Applicability of deep neural networks on production forecasting in Bakken shale reservoirs, hereinafter "Wang") in view of Shang et al. (Data-driven soft sensor development based on deep learning technique, hereinafter "Shang").


Regarding Claim 1,
Wang teaches a method for predicting a production performance of an oil reservoir, comprising:
acquiring geological parameters and rock and fluid parameters of an unconventional oil reservoir where a target well is located and construction data of a multi-stage fractured horizontal well ("These features can be classified into five aspects: well information, Bakken Formation thickness, hydraulic fracture parameters, fracturing fluid system, and proppant. As for well features, the well locations (i.e., easting, northing, and true vertical depth) are used to represent the geological differences between horizontal wells. In a hydraulic fractured horizontal well, the well lateral length and formation thickness simply define the drainage volume of the well. On the other hand, the formation thickness also affects the height of hydraulic fractures. Therefore, they are both used as the input variables for the data-driven modeling. The parameter type, data type, and units of parameters are shown in Table 1. It can be seen that three different data types are included in these database (i.e., continuous data, discrete data, and categorical data)." sec. 2.2, p. 114; "During the data mining process, a large amount of dataset is collected from different data resources, which consist of categorical data, discrete data, and continuous numerical data." sec. 3.2, p. 115), wherein the unconventional oil reservoir is a tight oil reservoir or a shale oil reservoir ("In this study, a deep sequential neural network was developed to estimate the cumulative oil production for Bakken shale oil reservoirs." sec. 3.1, p. 115);
determining a single-well numerical simulation data set according to the geological parameters, the rock and fluid parameters and the construction data ("As for well features, the well locations (i.e., easting, northing, and true vertical depth) are used to represent the geological differences between horizontal wells. In a hydraulic fractured horizontal well, the well lateral length and formation thickness simply define the drainage volume of the well. On the other hand, the formation thickness also affects the height of hydraulic fractures. Therefore, they are both used as the input variables for the data-driven modeling." sec. 2.2, p. 114), specifically comprising: 
determining influencing factors that have a key influence on the production performance of the target well based on the geological parameters, the rock and fluid parameters and the construction data (Table 1 depicts the influencing factors; "These features can be classified into five aspects: well information, Bakken Formation thickness, hydraulic fracture parameters, fracturing fluid system, and proppant. As for well features, the well locations (i.e., easting, northing, and true vertical depth) are used to represent the geological differences between horizontal wells. In a hydraulic fractured horizontal well, the well lateral length and formation thickness simply define the drainage volume of the well. On the other hand, the formation thickness also affects the height of hydraulic fractures. Therefore, they are both used as the input variables for the data-driven modeling. The parameter type, data type, and units of parameters are shown in Table 1. It can be seen that three different data types are included in these database (i.e., continuous data, discrete data, and categorical data)." sec. 2.2, p. 114), and
determining a value range of the influencing factors in the oil reservoir (Table 4; A total of 12 numerical independent variables were included to develop the deep learning models. Table 4 summarizes important statistical parameters including mean, standard deviation, minimum and maximum values of each numerical variable. The true vertical depth of horizontal wells ranges from 728.90 to 2338.50m with an average value of 1545.32 m. Middle Bakken formation has the largest average thickness of 10.05 m. Number of fracture stages ranges from 1 to 50 with an average value of 15." sec. 2.2, p. 115),
determining multiple preset ranges based on the value range by performing equal division within the value range ("A total of 12 numerical independent variables were included to develop the deep learning models. Table 4 summarizes important statistical parameters including mean, standard deviation, minimum and maximum values of each numerical variable." sec. 2.2, p. 115; the standard deviation teaches the multiple present ranges as it divides the total range into equal divisions each the size of a standard deviation);
generating multiple single-well numerical simulation data subsets in each preset range by using a sampling method and determining a single-well numerical simulation data set according to the multiple single-well numerical simulation data subsets ("The early stopping technique was used to prevent the overfitting problems when training the DNN models. In the early stopping technique, the data set is divided into three subsets. The first subset is used to train the neural network model. The network weights and biases are iteratively updated to minimize the loss function (i.e., mean squared error) for training set. The second subset is validation set. The loss function on the validation set is monitored during the training process. The validation error normally decreases during initial epochs of training process, as shown in Fig. C1. However, when the training data set is overfitted by the neural network model, the validation error starts to increase although the training error keeps decreasing. Once the validation error increases for a certain number of iterations, the training process is stopped, and the weights and biases with minimum validation error are returned." p. 124), 
wherein the single-well numerical simulation schemes refer to multiple sets of numerical simulation schemes constructed by taking different values of the selected influencing factors to consider the influences of the selected influencing factors on the production performance of the target well when the parameters other than the selected influencing factors are set as typical parameters of the unconventional oil reservoir where the target well is located, where the number of the selected influencing factors may be arbitrary ("These features can be classified into five aspects: well information, Bakken Formation thickness, hydraulic fracture parameters, fracturing fluid system, and proppant. As for well features, the well locations (i.e., easting, northing, and true vertical depth) are used to represent the geological differences between horizontal wells. In a hydraulic fractured horizontal well, the well lateral length and formation thickness simply define the drainage volume of the well. On the other hand, the formation thickness also affects the height of hydraulic fractures. Therefore, they are both used as the input variables for the data-driven modeling. The parameter type, data type, and units of parameters are shown in Table 1. It can be seen that three different data types are included in these database (i.e., continuous data, discrete data, and categorical data)." sec. 2.2, p. 114; "During the data mining process, a large amount of dataset is collected from different data resources, which consist of categorical data, discrete data, and continuous numerical data." sec. 3.2, p. 115);
performing reservoir numerical simulation based on the single-well numerical simulation data set, and determining a standard data set for oil reservoir production performance prediction (Table 1, Table 4; "A total of 12 numerical independent variables were included to develop the deep learning models. Table 4 summarizes important statistical parameters including mean, standard deviation, minimum and maximum values of each numerical variable." sec. 2.2, p. 115; this teaches that of the 18 variables in Table 1, 12 were chosen as shown in Table 4);
establish a model for oil reservoir production performance prediction according to the standard data set; and predicting the production performance of the target well by using the model to obtain a production performance prediction result of the target well ("This deep neural network is developed using the parameters provided in Table 7. Three hidden layers are constructed, and each hidden layer has 200 neurons. Fig. 12 depicts the prediction results of 6 months oil production for training, validation, testing, and total data set. It is found that the difference of R2 between training and testing data sets is small, which indicates that the training process is reliable (i.e., no overfitting). Moreover, it can be seen that the predicted oil productions have a good agreement with the target values with an acceptable range of accuracy" sec. 4.3, p. 119).

Wang does not explicitly teach wherein the model is a deep belief network (DBN) model.
Shang teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).

Regarding Claim 3,
The Wang/Shang combination teaches the method according to claim 1. Wang further teaches wherein the influencing factors comprise at least: one or any combination of matrix permeability, natural fracture permeability, effective reservoir thickness, horizontal well length, bottom hole pressure, number of hydraulic fractures, stage spacing, fracture half-length, fracture aperture, fracture conductivity, fracturing fluid injection volume and shut-in time (Table 1, Easting, Northing, Wellbore direction, True vertical depth, Well lateral length, Well completion strategy, Upper Bakken thickness, Middle Bakken thickness, Lower Bakken thickness, Number of fracture stages, Fracture spacing, Base fracturing fluid type, Average fluid pumped per stage, Load fluid recovery factor, Average proppant placed per stage, Proppant type, Proppant combination, Proppant combination, p. 114; "It should be noted that 18 features are used to develop the deep network model in this work, however, incorporating more features, such as reservoir permeability, porosity, initial oil saturation into the data-drive model is expected to further increase the prediction ability and accuracy of DNN models" sec. 4.3, p. 120; it is noted that the claims only require one factor).

Regarding Claim 4,
The Wang/Shang combination teaches the method according to claim 1. Wang further teaches wherein the performing reservoir numerical simulation based on the single-well numerical simulation data set, and determining a standard data set for oil reservoir production performance prediction comprises:
setting parameters of an unconventional oil reservoir numerical simulator according to the single-well numerical simulation data set, and establishing a numerical simulation model for predicting the production performance of the target well ("numerical reservoir simulations are widely used to evaluate the production performance of hydraulically fractured horizontal wells" sec. 1, p. 112);
determining production performance data corresponding to the single-well numerical simulation data set according to the numerical simulation model ("As for well features, the well locations (i.e., easting, northing, and true vertical depth) are used to represent the geological differences between horizontal wells. In a hydraulic fractured horizontal well, the well lateral length and formation thickness simply define the drainage volume of the well. On the other hand, the formation thickness also affects the height of hydraulic fractures. Therefore, they are both used as the input variables for the data-driven modeling." sec. 2.2, p. 114);
constructing an initial data set by taking the single-well numerical simulation data set as feature data and the production performance data as response data ("Fig. 2 shows the locations of the horizontal and vertical wells in the study area. It is shown that vertical wells are well-spread over the study area, so these wells can be used to construct the reliable formation thickness. For a horizontal well, a total of 18 features were extracted from the database. These features can be classified into five aspects: well information, Bakken Formation thickness, hydraulic fracture parameters, fracturing fluid system, and proppant. As for well features, the well locations (i.e., easting, northing, and true vertical depth) are used to represent the geological differences between horizontal wells. In a hydraulic fractured horizontal well, the well lateral length and formation thickness simply define the drainage volume of the well. On the other hand, the formation thickness also affects the height of hydraulic fractures. Therefore, they are both used as the input variables for the data-driven modeling. The parameter type, data type, and units of parameters are shown in Table 1. It can be seen that three different data types are included in these database (i.e., continuous data, discrete data, and categorical data)" sec. 2.2, p. 114); and
standardizing the initial data set, and determining a standard data set for production performance prediction ("A total of 12 numerical independent variables were included to develop the deep learning models. Table 4 summarizes important statistical parameters including mean, standard deviation, minimum and maximum values of each numerical variable... In addition, to improve the efficiency of the neural network model, the inputs and target values were normalized such that they fall in the range of [0, 1] using: Pn = (P-Pmin)/(Pmax-Pmin)(1) where Pn and P are the normalized and actual parameters, respectively; Pmin and Pmax are the maximum and minimum values of the P variable, respectively." sec. 2.2, p. 115); .

Regarding Claim 5,
The Wang/Shang combination teaches the method according to claim 4. Shang further teaches wherein the standardizing the initial data set, and determining a standard data set for production performance prediction comprises:  
deleting abnormal and missing values in the initial data set that do not match the actual oil reservoir ("Step 2: Preprocess the data. First remove all potential outliers from the original samples, and then perform normalization so that all samples are zero mean and unit variance." sec. 4, p. 227);
Wang further teaches transforming feature data in the initial data set into a distribution in a range of 0 to 1 by using a min-max normalization method; and constructing the standard data set according to the transformed feature data and the response data ("A total of 12 numerical independent variables were included to develop the deep learning models. Table 4 summarizes important statistical parameters including mean, standard deviation, minimum and maximum values of each numerical variable... In addition, to improve the efficiency of the neural network model, the inputs and target values were normalized such that they fall in the range of [0, 1] using: Pn = (P-Pmin)/(Pmax-Pmin)(1) where Pn and P are the normalized and actual parameters, respectively; Pmin and Pmax are the maximum and minimum values of the P variable, respectively." sec. 2.2, p. 115).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).


Regarding Claim 6,
The Wang/Shang combination teaches the method according to claim 4. Wang further teaches wherein the establishing a model for oil reservoir production performance prediction according to the standard data set comprises: generating a model for oil reservoir production performance prediction by training by taking the feature data in the standard data set as an input into the model and the response data in the standard data set as an output from the model ("The early stopping technique was used to prevent the overfitting problems when training the DNN models. In the early stopping technique, the data set is divided into three subsets. The first subset is used to train the neural network model. The network weights and biases are iteratively updated to minimize the loss function (i.e., mean squared error) for training set. The second subset is validation set. The loss function on the validation set is monitored during the training process. The validation error normally decreases during initial epochs of training process, as shown in Fig. C1. However, when the training data set is overfitted by the neural network model, the validation error starts to increase although the training error keeps decreasing. Once the validation error increases for a certain number of iterations, the training process is stopped, and the weights and biases with minimum validation error are returned." p. 124).
Shang further teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).

Regarding Claim 7,
The Wang/Shang combination teaches the method according to claim 5. Wang further teaches wherein the establishing a model for oil reservoir production performance prediction according to the standard data set comprises: generating a model for oil reservoir production performance prediction by training by taking the feature data in the standard data set as an input into the model and the response data in the standard data set as an output from the model ("The early stopping technique was used to prevent the overfitting problems when training the DNN models. In the early stopping technique, the data set is divided into three subsets. The first subset is used to train the neural network model. The network weights and biases are iteratively updated to minimize the loss function (i.e., mean squared error) for training set. The second subset is validation set. The loss function on the validation set is monitored during the training process. The validation error normally decreases during initial epochs of training process, as shown in Fig. C1. However, when the training data set is overfitted by the neural network model, the validation error starts to increase although the training error keeps decreasing. Once the validation error increases for a certain number of iterations, the training process is stopped, and the weights and biases with minimum validation error are returned." p. 124).
Shang further teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).

Regarding Claim 8,
The Wang/Shang combination teaches the method according to claim 6. Wang further teaches optimizing hyper-parameters of the model by using a Bayesian optimization algorithm and a k-fold cross validation method, to obtain the model under the optimal hyper-parameter configuration ("The main techniques used to develop the fast and reliable deep neural networks include one-hot encoding, Xavier initialization, dropout technique, batch normalization, Adadelta optimizer, and k-fold cross validation (Appendix A). The well trained deep learning model was used to perform the Sobol's sensitivity analysis after DNN models were developed (Appendix B)." sec. 3.1, p. 115).
Shang further teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).


Regarding Claim 9,
The Wang/Shang combination teaches the method according to claim 7. Wang further teaches optimizing hyper-parameters of the model by using a Bayesian optimization algorithm and a k-fold cross validation method, to obtain the model under the optimal hyper-parameter configuration ("The main techniques used to develop the fast and reliable deep neural networks include one-hot encoding, Xavier initialization, dropout technique, batch normalization, Adadelta optimizer, and k-fold cross validation (Appendix A). The well trained deep learning model was used to perform the Sobol's sensitivity analysis after DNN models were developed (Appendix B)." sec. 3.1, p. 115).
Shang further teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).

Regarding Claim 10,
The Wang/Shang combination teaches the method according to claim 6. Wang further teaches wherein the predicting the production performance of the target well by using the model to obtain a production performance prediction result of the target well comprises: acquiring the feature data of the target well ("In this study, the deep learning method was firstly used to predict the cumulative oil production in unconventional oil reservoirs. Both 6- and 18-months cumulative oil productions were chosen as the target. In the deep learning model, one-hot encoding method was applied to map the categorical data to the binary vectors. Then, Xavier initialization, dropout technique, and batch normalization were evaluated to develop a reliable deep neural network model. Moreover, k-fold cross validation was employed to evaluate the prediction ability and robustness of deep learning models. Furthermore, the importance of each parameter was analyzed using the Sobol's global sensitivity analysis. The most important factors on the cumulative oil production were identified through this sensitive analysis." sec. 1, p. 113); and
inputting the feature data of the target well into the trained model to obtain a production performance prediction result of the target well ("This deep neural network is developed using the parameters provided in Table 7. Three hidden layers are constructed, and each hidden layer has 200 neurons. Fig. 12 depicts the prediction results of 6 months oil production for training, validation, testing, and total data set. It is found that the difference of R2 between training and testing data sets is small, which indicates that the training process is reliable (i.e., no overfitting). Moreover, it can be seen that the predicted oil productions have a good agreement with the target values with an acceptable range of accuracy" sec. 4.3, p. 119).
Shang further teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).

Regarding Claim 11,
The Wang/Shang combination teaches the method according to claim 7. Wang further teaches wherein the predicting the production performance of the target well by using the model to obtain a production performance prediction result of the target well comprises: acquiring the feature data of the target well ("In this study, the deep learning method was firstly used to predict the cumulative oil production in unconventional oil reservoirs. Both 6- and 18-months cumulative oil productions were chosen as the target. In the deep learning model, one-hot encoding method was applied to map the categorical data to the binary vectors. Then, Xavier initialization, dropout technique, and batch normalization were evaluated to develop a reliable deep neural network model. Moreover, k-fold cross validation was employed to evaluate the prediction ability and robustness of deep learning models. Furthermore, the importance of each parameter was analyzed using the Sobol's global sensitivity analysis. The most important factors on the cumulative oil production were identified through this sensitive analysis." sec. 1, p. 113); and
inputting the feature data of the target well into the trained model to obtain a production performance prediction result of the target well ("This deep neural network is developed using the parameters provided in Table 7. Three hidden layers are constructed, and each hidden layer has 200 neurons. Fig. 12 depicts the prediction results of 6 months oil production for training, validation, testing, and total data set. It is found that the difference of R2 between training and testing data sets is small, which indicates that the training process is reliable (i.e., no overfitting). Moreover, it can be seen that the predicted oil productions have a good agreement with the target values with an acceptable range of accuracy" sec. 4.3, p. 119).
Shang further teaches wherein the model is a deep belief network (DBN) model ("the deep neural network builds latent variable models by pre-training DBN, which is able to make full use of massive process data." sec. 5.3.1, p. 230).
Wang and Shang are analogous art because both are directed to predictive machine learning in oil production. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the oil production prediction of Wang with the model of Shang.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the deep neural network, as suggested by Shang ("It can be seen that the deep neural network makes a better latent variable model by using a pre-trained DBN." sec. 5.3.1, p. 230).

Regarding Claim(s)  12 and 14-21,
Claim(s)  12 and 14-21 recite(s) a device for performing functions corresponding to the method steps recited in claim(s) 1 and 3-10, respectively.  The Wang/Shang combination teaches the limitations of claim(s) 12 and 14-21 as set forth above in connection with claim(s) 1 and 3-10.  Therefore, claim(s) 12 and 14-21 is/are rejected under the same rationale as respective claim(s) 1 and 3-10.

Regarding Claim(s) 13,
Claim(s) 13 recite(s) a computer device including a processor and memory storing instructions for performing functions corresponding to the method steps recited in claim(s) 1, respectively.  The Wang/Shang combination teaches the limitations of claim(s) 13 as set forth above in connection with claim(s) 1.  Therefore, claim(s) 13 is/are rejected under the same rationale as respective claim(s) 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126       
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126